DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.

Response to Amendment
The amendment received on 09/15/2021 has been entered and made of record. 
Claims 1, 4-11 and 14-20 are now pending.

Response to Arguments/Remarks
Applicant's arguments filed on 09/17/2021 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:     
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-11, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buratti et al. (US 2019/0080175), and in view of Batmanglidj et al. (US 20160127759 A1), hereafter referred to as “Buratti” and “Batmanglidj”, respectively.   

Regarding claim 1, Buratti discloses an electronic apparatus (Fig. 2 and pg. [0052]), comprising: 
a communicator comprising circuitry (Fig. 2, network 213); and 
a processor configured to: 
obtain multimedia data from an external apparatus via the communicator (Fig. 2, content player 201 and display device 203); 
identify an object in at least one frame from among a plurality of frames included in the multimedia data (Fig. 2 and pg. [0025], user selects a region of interest (ROI) 208 containing the object. The ROI can be defined by coordinates); 

identify a content corresponding to the identified object based on Fig. 2, server 210) without pg. [0025]-[0027], “The content player can transmit the information … to a network device (e.g., server …)…the network device can determine/identify the content by … accessing program/guide information associated with a content asset”).
Buratti is silent on comparing the identified object with the EPG and identifying a content corresponding to the identified object based on the comparison.
In the same field of endeavor, Batmanglidj discloses using text extracted from video frames for content search (see Abstract, “using text data in content presentation and content search”, also see Fig. 4, 410 and pg. [0070] ), wherein the search is based on comparing the extracted text with an electronic program guide (Fig. 7A&7B and pg. [0079], “in the form of a resource such as a menu, table, listing or a guide, e.g., an electronic program guide (EPG) … text segments 701 and … video frames 702 associated with the … text segments can be provided based on …a text query”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of Batmanglidj with that of Buratti to yield the invention as described in claim 1. The motivation for doing so could be to enable a user easily locate a plurality of content segments (Batmanglidj, pg. [0070]).

Regarding claim 4, Buratti in view of Batmanglidj discloses the electronic apparatus as claimed in claim 1, wherein the processor is further configured to: control the communicator to transmit either one or both of the identified object and the identified Buratti, pg. [0027] “After the object of interest is determined, the network device and/or one or more other devices, can analyze the object … determining information associated with the object such as real-time statistics, related content, advertisements … can be stored and/or transmitted to a device (e.g., the content player, a display device …”).

Regarding claim 7, Buratti in view of Batmanglidj discloses the electronic apparatus as claimed in claim 1, wherein the processor is further configured to: apply an optical character reader (OCR) to the at least one frame, from among the plurality of frames, and identify a text (Buratti, pg. [0027] “determine the object of interest in the frame of the content based on …optical character recognition”); compare the identified text with the EPG: and identify the content based on comparing the identified text with the EPG (Batmanglidj, Fig. 4, and pg. [0070]).

Regarding claim 8, Buratti in view of Batmanglidj discloses the electronic apparatus as claimed in claim 1, wherein the processor is further configured to: identify a type of the external apparatus; and based on the type of the external apparatus being a predetermined type, identify the object in the at least one frame (Buratti, pg. [0025], “a user can use a control device (e.g., a remote control, a touchscreen, etc .... ) … select a region of interest (ROI) containing the object in the content”. Also see Batmanglidj, pg. [0070], “the query can be in the form of a voice command.”).

Regarding claim 9, Buratti in view of Batmanglidj discloses the electronic apparatus as claimed in claim 1, further comprising: a display, wherein the processor is further configured to: control the display to sequentially display the plurality of frames; and identify the object in a displayed frame from among the plurality of frames (Buratti, pg. [0025], user can pause the video to “cause a frame associated with the object of interest to remain displayed on a display device”).

Regarding claim 10, Buratti in view of Batmanglidj discloses the electronic apparatus as claimed in claim 1, wherein the object comprises any one or any combination of a title of a content corresponding to the at least one frame, a reproduction time of the content, channel information of the content, and a character included in the at least one frame (Buratti, pg. [0027])

Claims 11, 14 and 17-20 have been analyzed and are rejected for the reasons outlined above regarding claims 1, 4 and 7-10, respectively.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Buratti (US 2019/0080175) in view of Batmanglidj (US 20160127759 A1), and further in view of SOH et al. (hereafter referred to as “SOH”, US 20170171629 A1).   . 

Regarding claim 5, Buratti in view of Batmanglidj discloses the electronic apparatus as claimed in claim 1, further comprising: a storage, wherein the processor is Buratti, pg. [0027] “determine the object of interest in the frame of the content based on, for example, facial recognition, landmark detection, label detection, logo detection, optical character recognition”). 
The Buratti and Batmanglidj combination as applied to claim 1 fails to disclose wherein the object recognition model is obtained by training a plurality of sample images and a plurality of objects included in the plurality of sample images through an artificial intelligence algorithm.
In the same field of video content identification, SOH discloses obtaining object recognition model by training a plurality of sample images and a plurality of objects included in the plurality of sample images through an artificial intelligence algorithm ([0028], “… using a machine learning technique that applies the number of rectangles and the number of characters that are included in the received video frame as features…).
Machine learning is well known and widely used in video processing. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to combine the teachings of SOH with that of Buratti in view of Batmanglidj to yield the invention as described in claim 5.

Regarding claim 6, Buratti in view of Batmanglidj and SOH discloses the electronic apparatus as claimed in claim 5, wherein the processor is further configured SOH, pg. [0161], “determine whether the received video frame corresponds to the VOD UI screen using a machine learning technique that applies the number of rectangles and the number of characters that are included in the received video frame as features.”).

Claims 15-16 have been analyzed and are rejected for the reasons outlined above regarding claims 5-6, respectively.

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	

/LI LIU/Primary Examiner, Art Unit 2666